NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESUS EMMANUEL JARA,                            No. 19-17085

                Petitioner-Appellant,           D.C. No. 2:17-cv-01090-DWL

 v.
                                                MEMORANDUM*
CHARLES L. RYAN; ATTORNEY
GENERAL FOR THE STATE OF
ARIZONA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Dominic W. Lanza, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Arizona state prisoner Jesus Emmanuel Jara appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see Patterson v. Stewart,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
251 F.3d 1243, 1245 (9th Cir. 2001), we affirm.

      The district court concluded that Jara’s habeas petition was untimely and

that his claims failed on the merits. It also granted a certificate of appealability

(“COA”) on the basis that jurists of reason could find these conclusions debatable.

On appeal, Jara has not addressed the timeliness of his petition, or the merits of his

claims, and has thereby waived any challenge to the district court’s dismissal. See

Styers v. Schriro, 547 F.3d 1026, 1028 n.3 (9th Cir. 2008) (certified claims not

addressed in the opening brief are waived).

      Jara contends that the lower courts violated his right to counsel on appeal,

and that the state deprived him of his right to challenge his conviction or sentence

by foreclosing his claim of ineffective assistance of appellate counsel. We treat

these claims as a motion to expand the COA, and we deny the motion. See 9th Cir.

R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                           2                                     19-17085